     Case 1:15-cv-01109-DAD-JDP Document 48 Filed 10/30/20 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRUCE ARMSTRONG,                                    No. 1:15-cv-01109-DAD-JDP (HC)
12                        Petitioner,
13            v.                                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS IN PART, DENYING
14    DEBBIE ASUNCION,                                    AMENDED HABEAS PETITION, AND
                                                          CLOSING THIS CASE
15                        Respondent.
                                                          (Doc. Nos. 17, 46)
16

17

18           Petitioner Bruce Armstrong is a state prisoner proceeding with counsel with an amended

19   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 17.) The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22           In his amended petition, petitioner asserts the following seven claims for federal habeas

23   relief: (1) juror bias; (2) ineffective assistance of counsel due to his trial counsel’s failure to

24   move to dismiss an allegedly biased juror or move for a mistrial based thereon; (3) ineffective

25   assistance of counsel due to his trial counsel’s failure to present expert medical testimony; (4)

26   improper exclusion of credibility testimony by the trial court; (5) prosecutorial misconduct based

27   upon the prosecutor’s alleged introduction of prejudicial testimony; (6) a pervasive pattern of

28   prosecutorial misconduct; and (7) cumulative prejudicial error. (Id. at 31–33.)
                                                          1
     Case 1:15-cv-01109-DAD-JDP Document 48 Filed 10/30/20 Page 2 of 11


 1          On May 23, 2017, petitioner filed a motion for an evidentiary hearing with respect to his

 2   juror bias claim and the related ineffective assistance of counsel claim. (Doc. No. 30.)

 3          On April 8, 2020, the assigned magistrate judge issued both an order denying petitioner’s

 4   motion for an evidentiary hearing and the pending findings and recommendations, recommending

 5   that petitioner’s juror bias claim be dismissed because this federal court is procedurally barred

 6   from considering that claim and that habeas relief be denied as to petitioner’s remaining claims on

 7   the merits. (Doc. No. 46.) The magistrate judge also recommended that a certificate of

 8   appealability not issue. (Id. at 32.)

 9          On April 20, 2020, petitioner timely filed objections to the pending findings and

10   recommendations. (Doc. No. 47.)

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

12   conducted a de novo review of the case. Having carefully reviewed the entire file, including the

13   amended petition, respondent’s answer, petitioner’s traverse, and his objections to the pending

14   findings and recommendations, the undersigned concludes that the findings and recommendations

15   are supported by the record and proper analysis. Thus, for the reasons set forth below, the court

16   will adopt the findings and recommendations, except for the recommendation that a certificate of

17   appealability not issue.

18   A.     Petitioner’s Objections Regarding His Juror Bias Claim

19          Petitioner first objects, arguing that the magistrate judge incorrectly found that this federal

20   habeas court is procedurally barred from considering his juror bias claim. (Doc. No. 47 at 9–11.)
21          “A claim is procedurally defaulted for federal habeas corpus purposes if the state court

22   relies on a procedural default to deny relief.” Benson v. Copeland, 67 F.3d 305 (9th Cir. 1995).

23   In this regard, the Supreme Court has held that

24                  [i]n all cases in which a state prisoner has defaulted his federal claims
                    in state court pursuant to an independent and adequate state
25                  procedural rule, federal habeas review of the claims is barred unless
                    the prisoner can demonstrate cause for the default and actual
26                  prejudice as a result of the alleged violation of federal law, or
                    demonstrate that failure to consider the claims will result in a
27                  fundamental miscarriage of justice.
28   Coleman v. Thompson, 501 U.S. 722, 750 (1991), holding modified by Martinez v. Ryan, 566
                                                        2
     Case 1:15-cv-01109-DAD-JDP Document 48 Filed 10/30/20 Page 3 of 11


 1   U.S. 1 (2012).

 2          In the pending findings and recommendations, the magistrate judge found that this federal

 3   habeas court is procedurally barred from ruling on petitioner’s juror bias claim because he

 4   presented that claim in his state habeas petitions and the Madera County Superior Court

 5   dismissed the claim pursuant to independent and adequate state procedural rules, namely that the

 6   claim for relief was (1) untimely and (2) barred due to petitioner’s failure to raise it on direct

 7   appeal, commonly referred to as “the Dixon bar.” (Doc. No. 46 at 8–10). Because the California

 8   Court of Appeal and the California Supreme Court each subsequently issued one-sentence,

 9   summary denials in rejecting petitioner’s juror bias claim without explaining their reasoning, the

10   magistrate judge properly “looked through” those rulings and presumed that both courts adopted

11   the superior court’s analysis that petitioner had procedurally defaulted with respect to that claim.

12   (Id.); see also Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991) (“Where there has been one

13   reasoned state judgment rejecting a federal claim, later unexplained orders upholding that

14   judgment or rejecting the same claim rest upon the same ground,” commonly referred to as the

15   “look through” presumption).

16          In his objections, petitioner argues that notwithstanding the superior court’s ruling that he

17   procedurally defaulted his juror bias claim, this federal court is not procedurally barred from

18   considering the merits of that claim because “the record shows the Court of Appeal ruled on the

19   merits,” thereby by rebutting the “look through” presumption. (Doc. No. 47 at 9–11); see also

20   Ylst, 501 U.S. at 804 (“[W]e do not suggest that the presumption is irrebuttable; strong evidence
21   can refute it.); id. at 801 (“State procedural bars are not immortal, however; they may expire

22   because of later actions by state courts. If the last state court to be presented with a particular

23   federal claim reaches the merits, it removes any bar to federal-court review that might otherwise

24   have been available.”). Petitioner argues that the “look through” presumption has been rebutted

25   here because the California Court of Appeal requested informal briefing from the California

26   Attorney General on the merits of petitioner’s habeas application, asking “1. Did juror [redacted]
27   O. commit juror misconduct? 2. If so, is petitioner entitled to relief?” (Doc. No. 47 at 10; see

28   also Doc. No. 17-1, Ex. R.) Petitioner contends that the state appellate court’s briefing request
                                                         3
     Case 1:15-cv-01109-DAD-JDP Document 48 Filed 10/30/20 Page 4 of 11


 1   “contains no suggestion that the [juror bias] claim was time barred; rather the Court of Appeal

 2   was clearly asking for briefing on the merits. If the appellate court questioned whether the claim

 3   was time barred, it would have requested briefing on whether the claim was procedurally

 4   defaulted.” (Doc. No. 47 at 10.) The court is not persuaded by petitioner’s argument. The

 5   California Court of Appeal’s order requesting briefing also noted that the Attorney General’s

 6   “response should address, but not be limited to, th[ose] . . . questions . . ..” (Doc. No. 17-1, Ex.

 7   R) (emphasis added). Thus, while the court posed specific questions about juror bias, it did not

 8   limit its request for briefing to that claim. It is therefore far from clear that merely because the

 9   state appellate court requested informal briefing addressing petitioner’s juror bias claim it

10   necessarily reached the merits of that claim, particularly given that it summarily denied the

11   petition for relief. See Coleman, 501 U.S. at 737 (“In those cases in which it does not fairly

12   appear that the state court rested its decision primarily on federal grounds, it is simply not true

13   that the ‘most reasonable explanation’ is that the state judgment rested on federal grounds.”).

14          Petitioner next contends that the California Supreme Court’s subsequent decision denying

15   his petition for review “is further evidence” that the California Court of Appeal reached the merits

16   of his juror bias claim. (Doc. No. 47 at 10.) In its order denying review, the California Supreme

17   Court stated in full that “[t]he petition for review is denied on the merits with regard to

18   petitioner’s claims of ineffective assistance of trial counsel. []See Harrington v. Richter (2011)

19   562 U.S. 86, citing Ylst v. Nunnemaker (1991) 501 U.S. 797, 803.” (Doc. No. 17-1, at Ex. U.)

20   Petitioner highlights that “[w]hile the ineffective assistance of counsel claim was denied [by the
21   California Supreme Court] with reference to a denial on the merits, no notation was made for the

22   juror bias claim.” (Doc. No. 47 at 10.) In petitioner’s view, the “most likely reason” for the

23   California Supreme Court’s decision to not specifically address the juror bias claim “is that the

24   Supreme Court was aware informal briefing had been requested [by the California Court of

25   Appeal] on the merits, and thus there was no need to specifically note that [the juror bias claim]

26   has been denied on the merits; it was clear from the record.” (Id.) This court is not persuaded by
27   this argument either, and finds that it “is simply a most improbable assessment of what actually

28   occurred.” Ylst, 501 U.S. at 803–04 (“The maxim is that silence implies consent, not the
                                                         4
     Case 1:15-cv-01109-DAD-JDP Document 48 Filed 10/30/20 Page 5 of 11


 1   opposite—and courts generally behave accordingly, affirming without further discussion when

 2   they agree, not when they disagree, with the reasons given below.”). In the undersigned’s view,

 3   the California Supreme Court’s decision to not specifically address petitioner’s juror bias claim

 4   coupled with its citation to the Supreme Court’s decisions in Harrington and Ylst demonstrates

 5   that it was choosing to not reach the merits of that claim. See Curiel v. Miller, 830 F.3d 864,

 6   870–71 (9th Cir. 2016) (“The California Supreme Court’s citations to [cases] . . . offer[s] equally

 7   adequate insight into the court’s reasoning . . ..”); see also Harrington v. Richter, 562 U.S. 86,

 8   99–100 (2011) (“The [‘look through’] presumption may be overcome when there is reason to

 9   think some other explanation for the state court’s decision is more likely. Richter, however, does

10   not make that showing. He mentions the theoretical possibility that the members of the California

11   Supreme Court may not have agreed on the reasons for denying his petition. It is pure

12   speculation, however, to suppose that happened in this case.”) (internal citation omitted); Ylst,

13   501 U.S. at 803 (“[W]here, as here, the last reasoned opinion on the claim explicitly imposes a

14   procedural default, we will presume that a later decision rejecting the claim did not silently

15   disregard that bar and consider the merits.”). Further, petitioner presented the same juror bias

16   claim to the California Supreme Court that he presented to the Madera County Superior Court and

17   the California Court of Appeal. The California Supreme Court was aware that the superior court

18   found that petitioner had procedurally defaulted that claim and that the California Court of

19   Appeal had issued a summary denial. See Curiel, 830 F.3d at 870–71. Accordingly, the

20   California Supreme Court’s citation to Harrington and Ylst is “a clear signal” that it found
21   petitioner’s juror bias claim to be procedurally defaulted. Id.

22           Petitioner also argues that his juror bias claim was found to be timely presented by the

23   California Supreme Court because “the ineffective assistance of counsel claim found timely was

24   filed in state court at the same time as the juror bias claim . . . and with a substantially similar

25   rationale for the delay.” (Doc. No. 47 at 10–11.) This argument is unavailing. As an initial

26   matter, it is not clear from the California Supreme Court’s order that it found petitioner’s
27   ineffective assistance of counsel claims to be timely. In the undersigned’s view, it is more likely

28   that the court reached the merits of those claims because of the unique nature of petitioner’s
                                                         5
     Case 1:15-cv-01109-DAD-JDP Document 48 Filed 10/30/20 Page 6 of 11


 1   ineffective assistance of counsel claims. See In re Robbins, 18 Cal. 4th 770, 814 (1998) (“We do

 2   not apply [the Dixon bar] to claims of ineffective assistance of trial counsel, even if the habeas

 3   corpus claim is based solely upon the appellate record.”); People v. Mendoza Tello, 15 Cal. 4th

 4   264, 267 (1997) (“Because claims of ineffective assistance are often more appropriately litigated

 5   in a habeas corpus proceeding, the rules generally prohibiting raising an issue on habeas corpus

 6   that was, or could have been, raised on appeal . . . would not bar an ineffective assistance claim

 7   on habeas corpus.”). Moreover, “[t]he Supreme Court has admonished [the Ninth Circuit] in the

 8   past not to assume that a California court found a state habeas petition to be timely from the

 9   court’s silence on the question.” Curiel, 830 F.3d at 871. The California Supreme Court said

10   nothing with respect to petitioner’s juror bias claim, and this court declines to read into that

11   silence a finding that his juror bias claim was timely filed.

12          For the reasons set forth above, petitioner is procedurally barred from asserting his juror

13   bias claim in this federal habeas action “unless [he] can establish ‘cause and prejudice’ for the

14   default.” Ylst, 501 U.S. at 805–06.1

15          1.      Cause and Prejudice

16          Although petitioner raised cause and prejudice arguments in his traverse (see Doc. No. 29

17   at 10–16), those arguments were not addressed in the pending findings and recommendations, nor

18   raised in his objections thereto. Nevertheless, the undersigned will address those arguments here.

19          “A finding of cause for a procedural default must ordinarily turn on whether the prisoner

20   can show that some objective factor external to the defense impeded counsel’s efforts to comply
21   with the State’s procedural rule.” Hankins v. Small, 242 F.3d 381 (9th Cir. 2000) (quotation

22   marks omitted). A finding of prejudice requires a showing of “actual prejudice as a result of the

23   alleged violation of federal law.” Coleman, 501 U.S. at 750.

24          Here, petitioner contends that cause exists for his procedural defaults with respect to his

25   juror bias claim because his “appointed appellate attorney did not investigate juror bias” and that

26
     1
27     Although a petitioner can also overcome the procedural bar by demonstrating that failure to
     consider the barred claim will result in a fundamental miscarriage of justice, see Coleman, 501
28   U.S. at 750, petitioner Armstrong does not make that argument here.
                                                       6
     Case 1:15-cv-01109-DAD-JDP Document 48 Filed 10/30/20 Page 7 of 11


 1   “the failure to do so was ineffective within the meaning of relief from default.” (Doc. No. 29 at

 2   11.) Petitioner contends that after the direct appeals of his conviction were completed, he

 3   “diligently pursued his claim by obtaining habeas counsel, who brought the state habeas claim

 4   within a year of the denial of his petition for review.” (Id.)2 Petitioner also argues that he has

 5   demonstrated actual prejudice because his juror bias claim “is not only meritorious, [] it also

 6   resulted in actual and substantial disadvantage: the result was a trial by jury where one of the

 7   jurors knew the deputy district attorney who had previously prosecuted petitioner, knew the

 8   complaining witness’ family, and steadfastly sought to convict [petitioner] with no room for

 9   discussion.” (Id.)

10           The Supreme Court has “considered the circumstances under which attorney error

11   constitutes cause” and has held that “[s]o long as a defendant is represented by counsel whose

12   performance is not constitutionally ineffective under the standard established in Strickland v.

13   Washington, [466 U.S. 668, 104 (1984)], we discern no inequity in requiring him to bear the risk

14   of attorney error that results in a procedural default.” Coleman, 501 U.S. at 752. “In the absence

15   of a constitutional violation, the petitioner bears the risk in federal habeas for all attorney errors

16   made in the course of the representation.” Id. at 754. “Applying th[is] [] rule as stated, this case

17   is at an end. There is no constitutional right to an attorney in state post-conviction proceedings.”

18   Id. at 752; see also id. at 752–53 (“Coleman contends that it was his attorney’s error that led to

19   the late filing of his state habeas appeal. This error cannot be constitutionally ineffective;

20   therefore Coleman must ‘bear the risk of attorney error that results in a procedural default.’”)
21   (citation omitted).

22           Here, petitioner provides no persuasive analysis or argument suggesting that his appellate

23   counsel provided him with constitutionally ineffective assistance. See In re Robbins, 18 Cal. 4th

24   at 810–11 (“One who asserts ineffective representation by counsel must establish both the

25

26
     2
       Petitioner did not appeal the superior court’s ruling that his juror bias claim was untimely and
     Dixon-barred, even though it appears that the reasons he is presenting to this court for his
27   procedural defaults were available to him at the time the superior court issued its ruling.
     Petitioner’s failure to appeal from the superior court’s ruling on those grounds undercuts his
28   argument before this court that he has diligently pursued his claims.
                                                        7
     Case 1:15-cv-01109-DAD-JDP Document 48 Filed 10/30/20 Page 8 of 11


 1   objectively inadequate performance of that counsel, and prejudice.”). Moreover, as noted in the

 2   pending findings and recommendations, petitioner was aware that a juror at his trial had a

 3   connection to the complaining witness in his case; in fact, after the trial judge was informed of

 4   this connection, he called that juror, petitioner and petitioner’s counsel, and the prosecutor into

 5   his chambers to determine whether the juror in question was biased or prejudiced by her

 6   connection to the complaining witness and determined that she was not prejudiced. (Doc. No. 46

 7   at 12.) While petitioner’s position before this court is that the juror was biased against him and

 8   that since his trial, he has discovered additional evidence in support of his position that this was

 9   the case, the point is that petitioner was aware of that argument at the time he appealed from his

10   judgment of conviction, but failed to raise the issue on direct appeal or timely file his habeas

11   petition.

12           Thus, petitioner has failed to establish cause and prejudice for his procedural defaults with

13   respect to his juror bias claim. The court will therefore adopt the magistrate judge’s

14   recommendation that petitioner is procedurally barred from asserting his juror bias claim in this

15   federal habeas action.

16   B.      Petitioner’s Objections as to Claims that the State Courts Rejected on the Merits

17           As discussed, the California Supreme Court reached the merits of petitioner’s ineffective

18   assistance of counsel claims. Moreover, petitioner’s remaining claims—that the prosecutor at his

19   trial introduced prejudicial testimony and engaged in a pattern of prosecutorial misconduct, that

20   the trial court improperly excluded credibility testimony, and that the claims he is asserting in the
21   pending petition amount to cumulative constitutional error—were decided on the merits by the

22   California Court of Appeal on direct review of his conviction. See People v. Armstrong, No.

23   F064006, 2014 WL 125939 (Cal. Ct. App. Jan. 13, 2014). Accordingly, the pending findings and

24   recommendations correctly applied § 2254’s deferential standard of review to petitioner’s

25   remaining federal habeas claims. See 28 U.S.C. § 2254. In so doing, the magistrate judge found

26   that the California Court of Appeal’s and California Supreme Court’s denial of relief with respect
27   to the remaining claims was not unreasonable or contrary to clearly established federal law.

28   (Doc. No. 46 at 31.)
                                                        8
     Case 1:15-cv-01109-DAD-JDP Document 48 Filed 10/30/20 Page 9 of 11


 1           In his objections, petitioner does not meaningfully dispute the magistrate judge’s findings

 2   and recommendations with respect to his remaining claims. Rather, he reasserts arguments that

 3   he already presented to the court in his amended petition and traverse3, which the magistrate

 4   judge considered and rejected in the pending findings and recommendations. The undersigned

 5   has nevertheless considered those arguments anew and finds that the analysis in the pending

 6   findings and recommendations with respect to those claims to be proper and supported by the

 7   record. Accordingly, the court will adopt the findings and recommendations in full.

 8   C.      The Court Will Issue a Certificate of Appealability

 9           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

10   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

11   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

12   under certain circumstances. 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

13   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

14   court issue or deny a certificate of appealability when entering a final order adverse to a

15   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

16   Cir. 1997). If, as here, a court denies a petition for a writ of habeas corpus, the court may only

17   issue a certificate of appealability when “the applicant has made a substantial showing of the

18   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

19   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

20   that) the petition should have been resolved in a different manner or that the issues presented
21   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

22   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

23           Here, somewhat out of an abundance of caution, the court finds that reasonable jurists

24   could debate whether the California Court of Appeal or the California Supreme Court reached the

25   /////

26
27   3
        In fact, portions of petitioner’s objections to the pending findings and recommendations appear
     to have been copied and pasted, with minimal edits, from either the amended petition or the
28   traverse. (Compare, e.g., Doc. No. 47 at 20–21, with Doc. No. 29 at 22–23.)
                                                           9
     Case 1:15-cv-01109-DAD-JDP Document 48 Filed 10/30/20 Page 10 of 11


 1    merits of petitioner’s juror bias claim. Accordingly, the court will issue a certificate of

 2    appealability.

 3    D.      The Court Will Deny Petitioner’s Renewed Request for an Evidentiary Hearing

 4            In denying petitioner’s motion for an evidentiary hearing with respect to his juror bias

 5    claim and related ineffective assistance of counsel claim, the magistrate judge concluded that

 6    because “petitioner neither relies on a new retroactive constitutional law nor on a fact that he

 7    could not have discovered previously,” he could not meet “the stringent standard for evidentiary

 8    hearings” under the Antiterrorism and Effective Death Penalty Act (“AEDPA”). (Id. at 31.) In

 9    his objections to the pending findings and recommendations, petitioner argues that “an

10    evidentiary hearing should be granted.” (Doc. No. 47 at 38.)

11            This court has already determined that it is procedurally barred from considering the

12    merits of petitioner’s juror bias claim. Therefore, there is no reason to hold an evidentiary

13    hearing in order to explore the merits of that claim, if any. To the extent that petitioner seeks an

14    evidentiary hearing with respect to his related ineffective assistance of counsel claim, the court is

15    denying relief as to that claim on its merits, and thus an evidentiary hearing is also not warranted

16    with respect to that claim.

17                                                CONCLUSION

18            For the reasons set forth above,

19            1.       The findings and recommendations issued on April 8, 2020 (Doc. No. 46) are

20                     adopted in part;
21            2.       The amended petition for writ of habeas corpus (Doc. No. 17) is denied with

22                     prejudice;

23            3.       The court will issue a certificate of appealability;

24            4.       The court denies petitioner’s renewed request for an evidentiary hearing; and

25            5.       The Clerk of the Court is directed to close this case.

26    IT IS SO ORDERED.
27
           Dated:      October 29, 2020
28                                                         UNITED STATES DISTRICT JUDGE
                                                          10
     Case 1:15-cv-01109-DAD-JDP Document 48 Filed 10/30/20 Page 11 of 11


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           11
